Title: From George Washington to Major John Bigelow, 29 November 1778
From: Washington, George
To: Bigelow, John


  
    Sir
    Fishkill [N.Y.] 29th Novemr 1778
  
I have yours of the 18th inclosing a Return of Continental Cloathing in your Hands. I desire that the whole may be sent as expeditiously as possible to this place and delivered to Mr Measam or to his Deputy in his Absence. When you make the Return lately called for by the Board of War of the quantity of Goods purchased by you and how disposed of; you are to specify particularly what was delivered to Officers—at what price and by whose Orders.
You are not to suffer the Strouds to be cut up into Blankets as they will probably be wanted for other purposes. I am Sir Your most obt Servt

  Go: Washington

